MEMORANDUM AND ORDER
WANGELIN, District Judge.
This matter is before the Court upon defendants Malcolm and Burrow’s motions to dismiss or alternatively for summary judgment.
FACTUAL BACKGROUND
Defendants were engaged in the investigation of suspected arsons in connection with a real estate development which was experiencing financial difficulties. In the *101course of this official investigation, defendants compiled a list of suspects which was provided to State bank examiners who were examining the bank which had financed the real estate development. A copy of said list was stolen from the bank examiners and was published to all those whose names appeared on the list. This list is the basis of plaintiff’s complaint for defamation.
ARGUMENT
Defendants properly removed this matter from the State Court in Carter County pursuant to 28 U.S.C. § 1441(a & b), § 1442(a)(1) and § 2679(d). Defendants assert a qualified immunity which is available when the conduct of a federal official sued in his individual capacity has conformed to an objective standard as articulated in Harlow v. Fitzgerald, 457 U.S. 800, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982); and more recently in Malley v. Briggs, - U.S. -, 106 S.Ct. 1092, 89 L.Ed.2d 271 (1986).
The Court finds that defendants Malcolm and Burrow investigated a suspected arson in the normal scope of their employment as agents of the U.S. Government. (See Affidavits of defendants Malcolm and Burrow). In the course of their investigation, defendants recorded their findings for their file; said information to be further evaluated. The Court further finds that defendants did not know nor should they have known that their recording of facts was false. In fact, it has yet to be determined whether said recordings were, in reality, not true.
The Court finds that, as a matter of law, defendants Malcolm and Burrow’s actions were objectively reasonable and thus they are entitled to qualified immunity pursuant to the U.S. Supreme Court’s rulings in Harlow and Malley, Supra.
Because defendants presented and the Court relied on affidavits outside the pleadings, the Court will treat defendants’ motions as motions for summary judgment. The U.S. Supreme Court has unequivocally stated that insubstantial lawsuits should be terminated on properly pleaded motions for summary judgment. Butz v. Economou, 438 U.S. 478, 98 S.Ct. 2894, 57 L.Ed.2d 895 (1978). The above-styled matter is just such a case.
Accordingly,
IT IS HEREBY ORDERED that defendants Malcolm and Burrow’s motions for summary judgment be and are GRANTED.